DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-3, 11, 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suwito et al. (PG PUB 2009/0192496).
Re claim 1, Suwito discloses an infusion set assembly 10 (Fig 1), comprising: a first infusion set component 12 (Fig 1) comprising a Y-junction (as seen in Fig 1), the first infusion set component having a plurality of fluid ports (at end 28, at end 16, and access port 42 (mislabeled as “24” in Fig 1); Para 39); and a tube 14 (Fig 1,5B) coupled to a first fluid port (at end 16, Fig 1,5B) of the plurality of fluid ports, the tube being a soft polymeric infusion tubing segment (Para 12, “polyurethane, and polyethylene”; Para 41, “flexible”) comprising: a body (seen in Fig 5B) defining a fluid flow pathway; a first tube end (to the left in Fig 5B); a second tube end (to the right in Fig 5B); and a tube marker 90 (Fig 5B; Para 53) disposed near the first tube end (as seen in Fig 5B), wherein the tube marker is positioned so that a distance between a leading edge of the tube marker (labeled in annotated Fig A below) and an outermost surface (labeled in annotated Fig A below) of the first tube end is equal to a distance between an outermost surface (labeled in annotated Fig A below) of the first fluid port and a hard stop (labeled in annotated Fig A below) of the first fluid port (as seen in Fig A below), wherein the tube marker comprises: a linear tube sleeve disposed around a portion of the soft polymeric infusion tubing segment (Para 53, “the sleeve mark 90 is an external, physical mark comprising a section of shrink tubing”, “the sleeve mark 90 is positioned over both the flexure portion 18 and the catheter root 40 of the catheter 14”); and a stop portion (to the left in Fig 5B) of the linear tube sleeve that engages an outermost portion of the first fluid port and prevents further movement of the tube into the first fluid port (as seen in 

    PNG
    media_image1.png
    477
    735
    media_image1.png
    Greyscale

Re claim 2, Suwito discloses that the first fluid port is a fluid outlet port of the first infusion set component, and wherein the first tube end is a fluid input end inserted into the fluid outlet port (since fluid can move through the first fluid port 12 and the tube 14 in either direction, this is met; it is noted that defining the first tube end as a “first input end” and the first fluid port as a “fluid outlet port” does not require the tube and the port to have any particular features).
Re claim 3, Suwito discloses that the first fluid port is a fluid inlet port of the first infusion set component, and wherein the first tube end is a fluid output end inserted into the fluid inlet port (since fluid can move through the first fluid port 12 and the tube 14 in either direction, this is met; it is noted that defining the first tube end as a “first output 
Re claim 11, Suwito discloses that the tube sleeve is a stress relief transition from a stiffness of the first infusion set component to a lesser stiffness of the tube (Para 53, “provides semi-flexible support to the occlusion-prone section of the catheter 14”).
Re claim 23, Suwito discloses that the tube sleeve is heat-shrunk onto the tube (Para 53, “shrink tubing”).
Re claim 24, Suwito discloses that the tube sleeve increases a kink resistance of the tube (Para 53, “provides semi-flexible support to the occlusion-prone section of the catheter 14”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being obvious over Suwito et al. (PG PUB 2009/0192496)
Re claim 22, Suwito discloses all the claimed features except that the tube sleeve is over-molded onto the tube. However, the claimed phase “the tube sleeve is over-molded onto the tube” is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Suwito et al. (PG PUB 2009/0192496) in view of DuPont Jr et al. (PG PUB 2019/0009479).
Re claim 22, Suwito discloses all the claimed features except that the tube sleeve is over-molded onto the tube. As an alternative to the rejection above, DuPont et al., however, teaches overmolding a sleeve 266 (Fig 12) onto a tube 262 (Fig 12) (Para 58) for the purpose of providing an easy fabrication method (Para 59). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Suwito to include the sleeve such that it is over-molded onto the tube, as taught by DuPont, for the purpose of providing an easy fabrication method (Para 59).
Claims 1-3, 9-14 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sage (PG PUB 2008/0275429) in view of Haase (PG PUB 2007/0255261) and Raitto (US Pat 3,768,476).
Re claim 1, Sage discloses an infusion set assembly (Fig 9), comprising: a first infusion set component 180+183 (Fig 9), the first infusion set component having a plurality of fluid ports (one port being at the proximal end of 183 (connected directly to 180) and another port being at the distal end of 183 (connected directly to offset catheter connector 181); and a tube 30 (Fig 2, forming a component of the offset catheter connector 10 that is the same as the offset catheter connector 181 of Fig 9) coupled to a first fluid port 40+15 (Fig 2; Fig 2 shows two ports 40+15, the “first fluid port” is the 40+15 on the left; this port is comparable to that seen at the distal end of 183 
Sage does not disclose that (1) the first infusion set component comprises one of a drip chamber, a check valve, a roller clamp and a Y-junction or that (2) the location of the first fluid port where the first tube end resides when the first fluid port and the tube are connected includes a hard stop. 

Sage as modified by Haase does not disclose that the location of the first fluid port where the first tube end resides when the first fluid port and the tube are connected includes a hard stop. Raitto, however, teaches a first fluid port 24 (Fig 2,2A) and a tube 35 (Fig 2,2A) that resides therein, wherein the first fluid port includes a hard stop 28 (Fig 2) that a first end 36 (Fig 2) of the tube abuts when the port and the tube are assembled (as seen in Fig 2A; Col 4, Lines 57-60) for the purpose of forming a tight seal between the first fluid port and the tube that prevents leakage therebetween (Col 2, Lines 46-51 and Col 4, Lines 57-60). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sage/Haase to include the first fluid port with a hard stop at the location where the first tube end resides when the port and the tube are connected, as taught by Raitto, for the purpose of forming a tight seal between the first fluid port and the tube that prevents leakage therebetween (Col 2, Lines 46-51 and Col 4, Lines 57-60).

    PNG
    media_image2.png
    476
    688
    media_image2.png
    Greyscale

Re claim 2, Sage/Haase/Raitto discloses that the first fluid port is a fluid outlet port of the first infusion set component, and wherein the first tube end is a fluid input end inserted into the fluid outlet port (since fluid can move through the first fluid port 40+15 and the tube 30 in either direction, this is met; it is noted that defining the first tube end as a “first input end” and the first fluid port as a “fluid outlet port” does not require the tube and the port to have any particular features).
Re claim 3, Sage/Haase/Raitto discloses that the first fluid port is a fluid inlet port of the first infusion set component, and wherein the first tube end is a fluid output end inserted into the fluid inlet port (since fluid can move through the first fluid port 40+15 and the tube 30 in either direction, this is met; it is noted that defining the first tube end as a “first output end” and the first fluid port as a “fluid inlet port” does not require the 
Re claim 9, Sage discloses that the tube sleeve comprises: a tapered insertion portion (the slanted left-facing surface of the tube marker, as seen in Fig 2) that fits inside a portion of the first fluid port (as seen in Fig 2).  
Re claim 10, Sage discloses that the tapered insertion portion displaces excess solvent within the first fluid port (as seen in Fig 2, because the tapered insertion portion occupies a location that would otherwise be empty within the first fluid port, it displaces excess solvent that would be at this location).
Re claim 11, Sage discloses that the tube sleeve is a stress relief transition from a stiffness of the first infusion set component to a lesser stiffness of the tube (Para 46).
Re claim 12, Sage discloses a second infusion set component 182 (Fig 9; this equates to the right 40+15 in Fig 2); and a second tube marker (labeled in annotated Fig C below) disposed near the second tube end (as seen in Fig 2), wherein the second tube marker is positioned so that a distance between a leading edge (the left-facing surface of the second tube marker, labeled in annotated Fig C below) of the second tube marker and an outermost surface (labeled in annotated Fig C below) of the second tube end is equal to a distance between an outermost surface (labeled in annotated Fig C below) of a fluid port 40+15 (two 40+15 are shown in Fig 2; this “fluid port” is the 40+15 seen to the right in Fig 2) of the second infusion set component and a location of the fluid port of the second infusion set component where the second tube end resides 
Sage does not disclose that the location of the fluid port of the second infusion set component where the second tube end resides when the fluid port of the second infusion set component and the tube are connected includes a hard stop. 
Raitto, however, teaches a fluid port 24 (Fig 2,2A) and a tube 35 (Fig 2,2A) that resides therein, wherein the fluid port includes a hard stop 28 (Fig 2) that a second end 36 (Fig 2) of the tube abuts when the port and the tube are assembled (as seen in Fig 2A; Col 4, Lines 57-60) for the purpose of forming a tight seal between the first fluid port and the tube that prevents leakage therebetween (Col 2, Lines 46-51 and Col 4, Lines 57-60). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sage/Haase to include the fluid port of the second infusion set component with a hard stop at the location where the second tube end resides when the fluid port of the second infusion set component and the tube are connected, as taught by Raitto, for the purpose of forming a tight seal between the fluid port of the second infusion set component and the tube that prevents leakage therebetween (Col 2, Lines 46-51 and Col 4, Lines 57-60).

    PNG
    media_image3.png
    422
    688
    media_image3.png
    Greyscale

Re claim 13, Sage/Haase/Raitto discloses that the first fluid port of the first infusion set component is a fluid outlet port and the fluid port of the second infusion set component is a fluid input port, and wherein  the first tube end is a fluid input end inserted into the fluid outlet port of the first infusion set component and the second tube end is a fluid output end inserted into the fluid inlet port of the second infusion set component (since fluid can move through the first fluid port 40+15, the tube 30 and the second fluid port 40+15 in either direction, this is met; it is noted that defining the first tube end as a “first input end”, the first fluid port as a “fluid outlet port”, the second tube end as a “fluid output end” and the fluid port of the second infusion set component as a “fluid inlet port” does not require the tube and the ports to have any particular features).
Re claim 14, Sage/Haase/Raitto disclose that the first fluid port of the first infusion set component is a fluid inlet port and the fluid port of the second infusion set component is a fluid outlet port, and wherein the first tube end is a fluid output end 
Re claim 22, Sage/Haase/Raitto discloses all the claimed features except that the tube sleeve is over-molded onto the tube. However, the claimed phase “the tube sleeve is over-molded onto the tube” is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, even though Sage/Haase/Raitto does not disclose that the tube sleeve is over-molded onto the tube, it appears that Sage/Haase/Raitto’s product would be the same or similar as that claimed.
Re claim 23, Sage/Haase/Raitto discloses all the claimed features except that the tube sleeve is heat-shrunk onto the tube. However, the claimed phase “the tube sleeve is heat-shrunk onto the tube” is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, even though 
Re claim 24, Sage discloses that the tube sleeve increases a kink resistance of the tube (due to the thickness of the tube sleeve relative to the thickness of the tube, Para 39).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sage (PG PUB 2008/0275429)/Haase (PG PUB 2007/0255261)/Raitto (US Pat 3,768,476) in view of DuPont Jr et al. (PG PUB 2019/0009479).
Re claim 22, Sage/Haase/Raitto discloses all the claimed features except that the tube sleeve is over-molded onto the tube. As an alternative to the rejection above, DuPont et al., however, teaches overmolding a sleeve 266 (Fig 12) onto a tube 262 (Fig 12) (Para 58) for the purpose of providing an easy fabrication method (Para 59). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sage/Haase/Raitto to include the sleeve such that it is over-molded onto the tube, as taught by DuPont, for the purpose of providing an easy fabrication method (Para 59).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Sage (PG PUB 2008/0275429)/Haase (PG PUB 2007/0255261)/Raitto (US Pat 3,768,476)  in view of Suwito et al. (PG PUB 2009/0192496) 
Re claim 23, Sage/Haase/Raitto discloses all the claimed features except that the tube sleeve is heat-shrunk onto the tube. As an alternative to the rejection above, Suwito, however, teaches heat-shrinking a sleeve 90 (Fig 5B) onto a tube 14 (Fig 5B) 

Response to Arguments
Applicant’s arguments filed 12/23/2020 have been fully considered but are not persuasive. 
Re Applicant’s argument that Suwito’s sleeve mark 90 is bent since it is on the flexure/bent portion 18 of the catheter 14 and, thus, is not a “linear tube sleeve” as presently claimed, the Examiner respectfully disagrees. As seen in Fig 1, prior to insertion, the catheter 14 is straight along its entire length. Although catheter 14 (and tube sleeve 90) curves when the catheter 14 is inserted into the patient, this does not prevent one of ordinary skill in the art from understanding that tube sleeve 90 can be considered “linear”. The inclusion of the term “linear” before the phrase “tube sleeve” does not require that the tube sleeve not curve or bend; rather, it only requires that a portion of the tube sleeve be linear at some point in time.
The Examiner notes that no arguments are directed to the other references that are used to rejection claim 1 (Sage, Haase and Raitto). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Mon - Thurs 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783